Citation Nr: 1729382	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  10-42 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for an acquired psychiatric disability to include anxiety and depression. 


REPRESENTATION

Appellant represented by:	Joseph Moore, Attorney


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1977 to January 1981. 

This case comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

These claims were remanded in January 2014 and the Board issued a September 2014 decision denying the claims. In April 2015, the United States Court of Appeals for Veterans Claims (Court) issued an order granting the parties' April 2015 Joint Motion for Remand (JMR). In August 2015, the Board remanded the claim for further development. 

In February 2016, a supplemental statement of the case (SSOC) was issued further denying the claims. 

In March 2017, the Veteran's attorney asked for a 90 day extension to review the information received from their FOIA request. In April 2017, the Board granted a 90-day extension. The Veteran did not submit any new information. 


FINDING OF FACT

An acquired psychiatric disability, to include PTSD, anxiety, and depression, is not etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection

A. PTSD

There are particular requirements for establishing entitlement to service connection for PTSD in 38 C.F.R. § 3.304(f) that are in ways similar, but nonetheless separate, from those for establishing entitlement to service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Entitlement to service connection for PTSD, in particular, requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that a claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptoms and the in-service stressor.  38 C.F.R. §§ 3.304(f) and 4.125.

The Veteran does have a current diagnosis of several mental health conditions that satisfy element (1) of service connection. A September 2009 VA examination indicated that the Veteran suffers from chronic PTSD, recurrent major depression with some past psychotic features, cocaine dependence and antisocial personality. 

The Veteran alleges an in-service stressor of serving on a ship which provided the fuel for an attempted helicopter rescue of the American hostages in Iran in 1980. This helicopter crashed in the desert and never returned. The Veteran knew the servicemen and experienced that loss as a trauma. 

The issue before the Board is whether the Veteran's PTSD it related to military trauma or civilian trauma. The Board finds that the weight of the evidence is against finding that his PTSD is related to an in-service stressor.  

The Veteran has identified numerous civilian traumas being molested at age 12, being a drug dealer in Washington, D.C., being severely beaten with a baseball bat, having his life threatened, testifying for the federal government in open court after his own arrest, having to take on a new identity in a new state through the Witness Protection Program, and witnessing his 11 year-old son being fatally struck by a train. 

The September 2009 VA examiner issued an opinion that he re-stated in May 2014 that essentially said "the civilian sources of trauma seemed to be equally if not more traumatic than the military trauma". Specifically, the Veteran's civilian trauma "seemed to be more closely related to his nightmares and other intrusive memories; and to have contributed to his hypervigilance, easily startled nature and sleep problems". Furthermore, the VA examiner opined that "it might be the loss of the helicopters and the men that slightly exacerbated his posttraumatic stress disorder symptoms. But I felt his psychological problems were largely caused by other traumatic events in his life".  Moreover, in terms of other mental disorders besides PTSD, the VA examiner opined that the major depression was largely caused by traumas and losses in his civilian life and that his antisocial personality with related to his upbringing. Moreover, the Veteran's substance abuse pre-dated service and began at the age of 9.  The Court found this opinion to be insufficient. 

In September 2015 a new VA examiner opined based on a review of the records that the Veteran's mental health conditions are due to his multiple civilian traumas rather than his reported military trauma. As a basis for this opinion, the VA examiner noted the lack of discussion in treatment of the Veteran's military trauma. 

Specifically, the Veteran has numerous treatments for substance abuse in the late 1990s and early 2000s and described the death of a cousin and his role as confidential information but not the helicopter crash. He was diagnosed during that time with PTSD related to civilian trauma. 

Furthermore, recent treatment records show the Veteran's primary fears and preoccupations are focused on civilian traumas as well as frustration about the Veteran's felony history. In conclusion the VA examiner opined that "the Veteran's military trauma has had little if no impact on his mental health condition".

The Board also reviewed the Veteran's treatment notes and found that the weight of the evidence is against finding that his PTSD is related to the in-service stressor of the helicopter crash. 

In December 1997, the Veteran reported many traumatic instances in his life to his mental health treatment provider but did not mention the in-service stressor. The treatment provider assessed that the Veteran has difficulties with post-traumatic stress disorder secondary to the very traumatic situations that he has gone through in his life including the murder of his cousin, the death of his son, the molestation as a child and the situation where he was seriously beaten. 

In October 2000, the Veteran had a PTSD evaluation where he discussed service including being sent to Guantanamo Bay. He also mentions being on the Mediterranean during the hostage crisis but makes no reference to the helicopter crash. The Veteran does however discuss nightmares involving his cousin's murder when the Veteran was 29. The Veteran also discussed problems relating to being a confidential informant with the ATF. Additionally, he mentioned having been in the Witness Protection Program but was kicked out for drug use. He expressed difficulty verifying his identity currently and a fear of using his old identity. The Veteran was found to meet the criteria for major depression and cocaine dependence and reported symptoms related to post-traumatic stress disorder related to civilian trauma. 

In January 2003, treatment providers identified "seeing my cousin get shot" as trauma related to PTSD. The Veteran also attributed his depression partially to grief and loss related to death of a son. The Veteran also reported recurrent nightmares of being caught and tortured by the men against whom he testified. 

In September 2005, the Veteran noted that he had recurring dreams about bad drug deals and witnessing the death of his cousin. 

In February 2013, the Veteran reported that his depression was related to discouragement about the future as well as his anxiety symptoms. 

In May 2014, a mental health treatment note stated that the Veteran was pleased with his individual therapy work and that his therapist "feels I need closure to the Iran Hostage situation". In another May 2014 treatment note, the Veteran discussed his military experience of the hostage situation and how it continued to bother him. He generally desired closure and answers regarding the incident as well as the handling of the crisis on the whole. 

The Board finds that the weight of the evidence is against finding that the claimed in-service stressor is related to the Veteran's PTSD symptoms. The overwhelming evidence in two decades of mental health treatment records points to many very unfortunate experiences as a civilian that contribute to the Veteran's PTSD. Moreover, the Board finds that VA examiner's opinion persuasive and probative in its review of the evidence. Therefore, the claim is denied. 

B. Other Psychiatric conditions

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2016).

In addition to PTSD, the Veteran's treatment records from over the years reflect diagnoses of depression, antisocial personality disorder and cocaine dependence.  The Board notes that personality disorders are generally not considered diseases for compensation purposes.  38 C.F.R. § 4.127.  In addition, VA compensation cannot be awarded for a primary drug or alcohol abuse disability.  Moreover, there is no indication that the cocaine dependence is secondary to a service-connected disability.  

Service treatment records, however, are negative for any complaints, treatment, or diagnoses of a psychiatric condition.  The Veteran's June 1977 induction and January 1981 separation examinations are silent as far as any mental health problems. There are no opinions otherwise linking any of the diagnosed psychiatric conditions to service.  Therefore, service connection for an acquired psychiatric condition is not warranted.

II. The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b).  Here, the Veteran was provided with the relevant notice and information in a letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 556 U.S. 396 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Additionally, the Board's prior remand directives have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions). First, a new VA examiner's opinion was ordered that precisely identified whether the Veteran's in-service stressor was related to his current PTSD condition. Secondly, the RO was directed to obtain a November 1, 2000 assessment by Dr. Kemp that was referenced in subsequent treatment records. While this particular document was never obtained, the RO obtained the full range of VA records through several requests. Therefore, there was substantial compliance with remand directives. 


ORDER

Entitlement to service connection for posttraumatic stress disorder (PTSD) is denied.  

Entitlement to service connection for an acquired psychiatric disability, to include anxiety and depression, is denied. 




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


